        Case 2:18-cv-02394-APG-VCF Document 209 Filed 04/09/21 Page 1 of 2


1
2
3
4
5
6
7
8
9                          UNITED STATES DISTRICT COURT
10                                  DISTRICT OF NEVADA
11
     EDWARD GEORGE,                           Case No.: 2:18-cv-02394-APG-VCF
12
                       Plaintiff,             Honorable Andrew P. Gordon
13                                            Magistrate Judge Cam Ferenbach
             vs.
14
     BIOMET, INC.; BIOMET                     ORDER GRANTING STIPULATION
15   ORTHOPEDICS, LLC; BIOMET                 OF DISMISSAL WITH PREJUDICE
     U.S. RECONSTRUCTION, LLC and
16   BIOMET MANUFACTURING, LLC,
                                              Action Filed:       April 16, 2015
17                     Defendants.            Date Transferred:   December 19, 2018
18
19
20
21
22
23
24
25
26
27
28



     US.132167480.01
       Case 2:18-cv-02394-APG-VCF Document 209 Filed 04/09/21 Page 2 of 2


1           Having considered Plaintiff Edward George and Defendants Biomet Orthopedics,
2    LLC; Biomet U.S., Reconstruction, LLC; and Biomet, Inc.’s Stipulation of Dismissal With
3    Prejudice, this Court HEREBY GRANTS the stipulation and dismisses this case, with
4    prejudice, each party to bear their own fees and costs.
5
6           IT IS SO ORDERED.
7
8
9            April 9, 2021
     Dated: ___________________                ________________________________
                                                 HON. ANDREW P. GORDON
10                                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   1
